A reading of the respondent Judge's answer shows that he entertained and heard relator's application and ruled upon the same. He may have been in error in his ruling that the former decree was final and he had no jurisdiction to change or modify it, but if so, the remedy was by appeal and not by mandamus. An appeal was taken and is pending here. I think the court below had the power to control the enforcement of its prior decree of May, 1932, under the principle laid down in Mr. Justice Whitfield's opinion in the recent case of Van Loon v. Van Loon, and that the chancellor erred in holding, as he apparently did, to the contrary.
                    ON PETITION FOR REHEARING